Title: Virginia Delegates to Benjamin Lincoln, and Benjamin Lincoln to Virginia Delegates, 1 April 1782
From: Virginia Delegates,Lincoln, Benjamin
To: Lincoln, Benjamin,Virginia Delegates



Sir,
In Congress April 1st. 1782

The success of recruiting in Virginia will very much depend on the State having Arms & Clothing for the Men that may be raisd. We therefore beg you will inform us, what supply of these Articles the State may depend upon from your department.
We have the honor to be &c



To the Honble Maj. G. Lincoln
}
signd
J. Jones



J. Madison


Minister at War
A. Lee



 
Answer.
War-Office April 1st. 1782
I have this morning, Gentlemen, been honord with your favor of this date; intimating your wish, to be informd what supply of Arms & Clothing the State may depend on from the War department.
On the 1st. Sepr. last Congress took upon themselves the whole business of clothing the Army & made provision accordingly. As soon as the State of Virginia shall fix on a place of general rendezvous from which Recruits shall march to join the Army; an Officer of rank will be appointed to attend that post, to receive & forward them, to whom Clothing & Arms will be sent, on his return, from time to time, sufficient fully to clothe & equip the Troops
I have the honor to be &c &c
signd    B. Lincoln


The Honble
}
Esqrs.


Jos. Jones


J. Madison


A. Lee



